Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED LICENSE AGREEMENT

This Amendment No. 1 to the Amended and Restated License Agreement (this
“Amendment No. 1”), is entered into by and between Immersion Software Ireland
Limited (“Immersion Ireland”), an Irish company and a wholly owned subsidiary of
Immersion Corporation, Immersion Corporation, a Delaware corporation (“Immersion
Corporation,” and collectively with Immersion Ireland, “Immersion”), and Samsung
Electronics Co., Ltd., a South Korean corporation with principal offices located
at 416 Maetan-3dong, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742 Korea for
itself and on behalf of its Affiliates (collectively “Samsung”), effective on
August 1st, 2013 (the “First Amendment Date”). This Amendment No. 1 amends that
certain Amended and Restated License Agreement, effective as of January 1, 2013,
by and between Immersion and Samsung (the “Agreement”). Capitalized terms used,
but not defined, in this Amendment No. 1, shall have the same meaning ascribed
to them in the Agreement.

WHEREAS, the parties wish to amend the Agreement on the terms and conditions set
forth in this Amendment No. 1.

NOW, THEREFORE, in accordance with Section 14.9 of the Agreement, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Agreement as follows:

1. Addition of TouchSense 3000EES to the Agreement.

a. Amendment to Exhibit A. The parties hereby amend the Agreement by replacing
the table in Exhibit A of the Agreement with the table attached hereto as
Exhibit A, such that Immersion’s TouchSense 3000EES software product shall be
included within the definition of “Licensed Software” under the Agreement.

b. Addition of Definition of TS3000EES. The parties hereby amend the Agreement
by adding a new Section 1.69 to the Agreement adding the definition of TS3000EES
as follows:

“1.69 ‘TS3000EES’ shall have the meaning set forth in Exhibit A.”

c. Addition of TS3000EES to Definition of Immersion TouchSense Player Software.
The parties hereby amend the Agreement by replacing the definition of Immersion
TouchSense Player Software with the following:

“1.32 ‘Immersion TouchSense Player Software’ shall mean, collectively, the
following: (a) TS3000; (b) TS3000EES; (c) TS4000; (d) TS5000; and (e) all
Upgrades, Updates, error corrections or replacement versions of any of the
foregoing.”

2. Addition of Computerized Wristwatch to Definition of Mobile Device. The
parties hereby amend the Agreement by replacing the definition of “Mobile
Device” set forth in Section 1.45 of the Agreement with the following:

“1.45 ‘Mobile Device’ means any electronic mobile device having
telecommunication or computing functionality including without limitation a
mobile phone, laptop, notebook, netbook, MP3, camera, tablet computer (including
a convertible notebook), or computerized wristwatch.”



--------------------------------------------------------------------------------

This Amendment No. 1 supersedes all prior discussions and understandings between
the parties with respect to the matters set forth herein. Except as expressly
modified and amended in this Amendment No. 1, all other provisions of the
Agreement shall remain in full force and effect and unchanged and are ratified
hereby. In the event of any inconsistency or conflict between the Agreement and
this Amendment No. 1, the terms, conditions and provisions of this Amendment
No. 1 shall govern and control. This Amendment No. 1 may be executed (including,
without limitation, by facsimile signature or PDF) in counterparts; with the
same effect as if the parties had signed the same document. Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
signed this Amendment No. 1 effective as of the First Amendment Date.

 

Immersion Software Ireland Limited      Immersion Corporation By:   

/s/ Liam Grainger

     By:   

/s/ Victor Viegas

Name: LIAM GRAINGER      Name: VICTOR VIEGAS Title: DIRECTOR      Title: CEO
Date signed: 09-06-2013      Date signed: 9-6-13 Samsung Electronics Co., Ltd.
        By:   

/s/ Hyun Seok Shin

        Name: HYUN SEOK SHIN        

Title: VICE PRESIDENT

       

Date signed: 09-09-2013

       



--------------------------------------------------------------------------------

EXHIBIT A

IMMERSION TOUCHSENSE SOLUTIONS

 

Name

  

Description

TouchSense 3000 (“TS3000”)

   Immersion’s TouchSense Player 3000 (and any related haptic effect libraries),
executable only in object code format, providing single-actuator support, solely
in the form delivered by Immersion Ireland to Samsung pursuant to this
Agreement. TouchSense 3000EES (“TS3000EES”)    Immersion’s TouchSense Player
3000EES (and any related haptic effect libraries), executable only in object
code format, providing enhanced single-actuator support, solely in the form
delivered by Immersion Ireland to Samsung pursuant to this Agreement. TouchSense
4000 (“TS4000”)    Immersion’s TouchSense Player 4000 (and any related haptic
effect libraries), executable only in object code format, providing
multiple-actuator support, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. TouchSense 5000 (“TS5000”)    Immersion’s
TouchSense Player 5000 (and any related haptic effect libraries), executable
only in object code format, providing Piezoactuator support, solely in the form
delivered by Immersion Ireland to Samsung pursuant to this Agreement. Integrator
(formerly MOTIV) (“Integrator”)   

The modules of Immersion Corporation’s Integrator that are
commercially-available as of the Effective Date – which includes, and is limited
to, the following modules:

 

•    User Interface Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides a mechanism
to integrate haptics into applications of the Android operating system that are
developed using standard Android operating system “widgets.”

 

•    Theme Manager Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides default
haptic themes that can be applied to the Android operating system.

 

•    Reverb Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module translates audio data into
haptic effects.

 

•    Ringtones Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module couples pre-designed
haptic effects with ringtones.

 

•    WebKit Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module provides a mechanism to
integrate haptics into standard elements of webpages when viewed with the
browser software known as “WebKit”.



--------------------------------------------------------------------------------

HD Integrator (“HD Integrator”)   

The modules of Immersion Corporation’s HD Integrator that are
commercially-available as of the Effective Date – which includes, and is limited
to, the following modules:

 

•   User Interface Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides a mechanism
to integrate haptics into applications of the Android operating system that are
developed using standard Android operating system “widgets.”

 

•   Theme Manager Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides default
haptic themes that can be applied to the Android operating system.

 

•   Reverb Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module translates audio data into
haptic effects.

 

•   Ringtones Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module couples pre-designed
haptic effects with ringtones.

 

•   WebKit Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module provides a mechanism to
integrate haptics into standard elements of webpages when viewed with the
browser software known as “WebKit”.